Citation Nr: 1808112	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a disability manifested by dizziness and light-headedness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran is a combat veteran who served on active duty from March 1966 to March 1968, including in the Republic of Vietnam.  Among other commendations, the Veteran was awarded the combat infantry badge for his honorable service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in May 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for a disability manifested by dizziness and light-headedness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to active duty service.

2.  The Veteran's bilateral tinnitus is etiologically related to active duty service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

II.  Analysis

At the outset, the Board finds that the Veteran has current disabilities of both bilateral hearing loss and tinnitus, as evidenced by the results of a June 2013 VA audiological examination.  That evaluation found the Veteran to have 94 percent speech discrimination in each ear and pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
30
65
60
LEFT
20
15
25
50
55

As the Veteran's pure tone thresholds exceed 40 decibels in each ear at the 3000 and 4000 frequencies, the Board is satisfied that the Veteran has current bilateral hearing loss and this examiner's diagnosis of bilateral tinnitus is sufficient to establish that the Veteran also has a current disability of tinnitus.

The Board also finds that he has been exposed to significant in-service acoustic trauma.  At the hearing, the Veteran testified that he was routinely engaged in combat activities against the enemy while serving in the Republic of Vietnam and was frequently exposed to weapons and mortar fire, helicopter noises, and noises produced by armored vehicles.  His DD Form 214 confirms that he served as an infantryman in service and he is in receipt of the combat infantry badge.  Accordingly, the Board finds that the preponderance of persuasive and competent evidence establishes significant in-service acoustic trauma.

A review of the Veteran's service treatment records, however, does not uncover any evidence of in-service treatment for ringing in the ears or diminished hearing.  He attended audiological evaluations at both his induction and separation from service in March 1966 and March 1968, respectively.  However, at neither of these evaluations did the Veteran's hearing thresholds reach the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

To evaluate any possible etiological link between the Veteran's current symptoms and his service, VA secured a medical opinion from the audiologist who evaluated the Veteran in June 2013.  Ultimately, the examiner opined that neither the Veteran's tinnitus nor his hearing loss arose in or was otherwise etiologically related to service.  In support of the opinion, the examiner noted that the Veteran did not have hearing loss at discharge and that he had no significant threshold shift during service beyond normal variability.  This examiner is a trained medical professional who had the opportunity to review the Veteran's claim file, personally observe his symptoms, and conduct audiological testing.  As such, the Board finds that she is competent to provide an opinion on the onset and etiology of the Veteran's conditions and regarding any possible etiological link between these symptoms and the events of the Veteran's service.  Accordingly, the Board finds that her opinion is entitled to some degree to probative weight.

However, this VA examiner's opinion is not the only opinion in the claims file regarding the causes of the Veteran's hearing loss and tinnitus.  The record also contains a private audiological examination from September 2012 that also found the Veteran to have hearing loss for VA purposes in addition to tinnitus.  This audiologist indicated that the Veteran's sensorineural hearing loss was as likely as not due to noise exposure.  In May 2014, this audiologist again evaluated the Veteran and provided an additional opinion.  She explained that the Veteran reported tinnitus bilaterally since his military service in addition to two years of noise exposure during military service.  The private audiologist ultimately opined that the Veteran's hearing loss and tinnitus was more than likely due to his history of military service and combat-related noise exposure.  As was the case with the VA examiner, this private audiologist is a medical professional with the necessary knowledge, training, and experience to provide a competent opinion regarding the onset and etiology of the Veteran's tinnitus and hearing loss.  As such, the Board finds this opinion to also be competent, credible, and probative with regards to the question of the etiology of these disabilities.  

In furtherance of his claim, the Veteran testified at the hearing that he first noticed hearing problems immediately after discharge, after which it slowly and progressively became worse.  The Veteran also stated that his tinnitus was not continuous at first, but progressively became more frequent and has stayed with him ever since.  He also testified that he held primarily office-type jobs after he separated from service without significant post-service noise exposure.

Although the record does not indicate that the Veteran has a medical background or the skills or training necessary to provide a competent opinion on complex medical questions, he is competent to testify to the personally observable symptoms of ringing in the ears or diminished hearing.  The Board also finds no reason to doubt the credibility of his statements and they are entitled to significant probative weight.

Given the opposing, yet equally probative medical opinion evidence in the record, and taking into consideration the Veteran's competent and credible testimony, the Board finds that the evidence addressing the etiology of the Veteran's tinnitus and hearing loss is at least in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that his tinnitus and bilateral hearing loss is etiologically related to the acoustic trauma he experienced while serving on active duty.  As such, his claim for service connection for bilateral tinnitus and bilateral hearing loss must be granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim for service connection for a disability manifested by dizziness and light-headedness must be remanded for additional evidentiary development.  

In the course of the  appeal for service connection for this disability, the Veteran was afforded a VA medical examination in May 2013.  The examiner opined that it was less likely than not that the Veteran's claimed condition was etiologically related to his active duty service.  In the rationale for this opinion, the examiner indicated that the claimed symptoms were noted "only recently."  However, a review of the Veteran's service treatment records reveals that he did complain of similar symptoms while serving on active duty.  Specifically, in a report of medical history completed concurrently with the Veteran's June 1968 separation examination, the Veteran reported that he did have a history of dizziness or fainting spells.  He elaborated that he had passed out for a few seconds after getting up too fast.  

Whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Here, the Board finds that the lack of any discussion regarding the in-service symptoms of passing out or dizziness - symptoms for which the Veteran has explicitly sought service connection - renders the May 2013 VA examination inadequate.  As such, the Board is required to return the report for corrective action.

The Board also notes that this May 2013 VA examination report also does not contain a detailed conclusion regarding whether the Veteran's symptoms of dizziness or light-headedness satisfy the diagnostic criteria for any disability.  VA should attempt to clarify any diagnosis relating to these symptoms upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a medical examination with an appropriate medical professional to determine the nature and etiology of any disability manifested by symptoms of dizziness or light-headedness, to include due to orthostatic changes.  The entire claims file should be made available to the examiner who should note review of the claims file in the examination report and who should complete any tests or studies deemed necessary.

The examiner is asked to provide an opinion and complete rationale regarding the following items:

a)  Please identify any disability the Veteran has had since he filed his claim in August 2012 that is manifested by his symptoms of dizziness and lightheadedness, to include when he changes positions too quickly.  

b)  For each diagnosis identified, please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the disability arose in or is otherwise etiologically related to service.  In providing this opinion, the examiner is specifically asked to address the separation examination's report of medical history regarding passing out and a history of dizziness or fainting spells.

3.  After ensuring compliance with items one and two, conduct any other development deemed necessary or which is raised by the record.

4.  Finally, readjudicate the Veteran's claim for service connection.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


